—Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about November 17, 1995, which, inter alia, prohibited defendants from inquiring into plaintiff Shea’s past history of drug and alcohol abuse, affirmed, without costs.
The grant or denial of discovery is a discretionary matter (Brady v Ottaway Newspapers, 63 NY2d 1031). Here, the motion court’s ruling was neither beyond the scope of its power to shape the contours of discovery nor an improvident exercise of its discretion. There was no showing of any relationship between the emotional distress that plaintiff claims resulted from the accident in issue and his past history of substance abuse. Thus, disclosure pertaining to the plaintiff’s history of drug and alcohol abuse was properly precluded (see, Wachtman v Trocaire Coll., 143 AD2d 527, 527-528). Concur—Ellerin, Ross, Tom and Mazzarelli, JJ.